DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of claims 1, 2, and 4-13 in the reply filed on July 13, 2022 is acknowledged.  The traversal is on the ground(s) that reference Lim et al., do not teach a chemiresistor.  This is not found persuasive because reference to Lim et al., teach a gas sensor that meets the definition of a chemiresistor.  Lim et al., teach detection of a gas based on the gas interacting with a sensing material, which the Examiner contends meets the definition of a chemiresistor.  As such, the restriction requirement is maintained.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claims 4 and 5, the Examiner notes that the first and second gases are not structural elements of the sensor, but instead represent the material worked upon by the claimed sensor (MPEP 2115).
For claim 6, the limitations regarding a work function changing when contacted by the first gas are conditional as it is not required that the sensor be in contact with a gas.
For claim 8, the limitations regarding a bulk resistance of the semiconductor layer changing when contacted with a second gas are conditional as it is not required that the sensor be in contact with a gas.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the contact resistance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al., (US 2009/0113992).
For claim 1, Hunter et al., teach a gas sensor comprising a chemiresistor having a backside contact supported on a substrate (bottom electrode, paragraph 0069, figure 3 #304), a metals layer (top electrode, paragraph 0069, figure 3 #301), an organic semiconducting layer between the backside contact and the metals layer (paragraph 0069, figure 3 #303), and a potential difference controller that applies potential differences to the metals layer and the backside contact wherein the applied potential differences are opposite in polarity (paragraph 0069, figure 3 #’s 306 and 307).  The Examiner notes that the phrase “configured for” does not denote a structural limitation of the sensor, but instead describes what the sensor does in the presence of gaseous alkenes.
For claim 2, Hunter et al., teach an amp meter for measuring current (paragraph 0069, figure 3 #305).
For claims 4 and 5, the claimed gases (alkene, 1-methylcyclopropene, ethylene) are not structural elements of the claim, but instead represent the material worked upon by the sensor (MPEP 2115).
For claims 6 and 7, Hunter et al., teach a change in work function of the metals layer when contacted by a gas (paragraph 0029).  Additionally, the Examiner notes that claims 6 and 7 are directed to conditions that are not required to occur to the claimed sensor as the claims do not require the sensor to be contacted by a gas.
For claim 8, Hunter et al., teach a change in resistance within the semiconductor layer (paragraphs 0011, 0068, figure 1B, figure 2).
For claim 9, Hunter et al., teach the metals layer comprising gold (paragraph 0028).
For claims 10 and 11, Hunter et al., teach a barrier layer (blocking layer) between the metals layer and the semiconducting layer (figure 3 #302) wherein the barrier layer is a monolayer on a surface of the metals layer (paragraph 0034).
For claim 13, Hunter et al., teach the barrier layer in direct contact with the semiconducting layer (figure 3 #’s 302 and 303).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/            Primary Examiner, Art Unit 1798